DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 1-4 in the reply filed on 1/21/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1-3 is/are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Matsuoka et al. (US 2017/0274508).
Claim 1:
	Matsuoka teaches a nutrunner (1, 10) comprising: a motor (103) that rotates a male screw or a female screw (para. [0044]); an angle sensor (107) that detects a rotation angle of the motor (paras. [0044], [0046], [0052], [0053]); a vibration sensor (108) that detects an impact force generated from a periodic collision between a threaded opening of the male screw and a threaded opening of the female screw when the motor is rotated in a reverse direction to a screw tightening direction with the male and female screws pressed against each other in an axial direction (figures 5, 6, 11 (S21), 12 (S32), 13A-17; paras. [0044], [0047], [0057], [0060]-[0066]); and a control unit (20) that drives and controls the motor (para. [0048]), wherein the control unit reversely rotates the motor before a screw tightening of the male and female screws starts (figures 10 and 11; S20-S22), and switches the motor to a forward rotation (figure 11, S23) when the vibration sensor detects the impact force at least two consecutive times and a difference angle θ2-θ1 between a rotation angle θ1 of the angle sensor at a first detection and a rotation angle θ2 of the angle sensor at a second detection coincides with a theoretical angle period of the periodic collision (see figure 11, S22; figure 12, S32-S35; and associated descriptions in paras. [0066]-[0074]).
Claim 2:
	Matsuoka teaches that the theoretical angle period is 360 degrees when the male and female screws are single-threaded screws (para. [0055]; “once in every rotation”).

Claim 3:
. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka in view of Kust et al. (US 2015/0025538).
Claim 4:
	Matsuoka teaches that the motor is reversely rotated at a rotation speed (see para. [0055]; example reverse speed indicated as 120 rpm) and that the rotation speed during the normal rotation may be controlled to rotate at an arbitrary speed (para. [0060]). However, Mastuoka does not explicitly teach the relationship between the forward speed and the reverse speed, specifically that the motor is reversely rotated at a lower rotation speed than a rotation speed when the motor is rotated forward.
	Kust teaches a rotational fastener driving device (abstract, figures 1-2) which has control functions for the speed of the screwdriver to achieve desired torque characteristics (figure 2), wherein the forward fastening speed operates in the range of 500 RPM up to 10,000 RPM (paras. [0049], [0050], [0090], [0093]).  Further, Kust teaches that in implementations having a reverse setting the motor spins at about 500 RPM in the reverse setting and 4100 RPM in the forward setting (para. [0093]).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have used the fastening device of Matsuoka at a lower reverse rotation speed than the forward rotation speed, as taught by Kust, in order to provide a lower speed during the reverse rotation to allow for more accurate tracking of the impact by the impact sensor of Matsuoka and a more accurate stopping position thereby eliminating overshot during the termination of the motor rotation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M KOEHLER whose telephone number is (571)272-3560. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726